                       IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION



IN RE: DEBORAH FAYE CHANTARUMPORN, Debtor                             NO.             3:19-02388 H
                                                                                         Chapter 13

                                   NOTICE OF APPEARANCE

       NewRez LLC d/b/a Shellpoint Mortgage Servicing Servicer for THE BANK OF NEW

YORK MELLON FKA THE BANK OF NEW YORK AS TRUSTEE FOR

THECERTIFICATEHOLDERS OF CWMBS, INC., CHL MORTGAGE PASS-THROUGH

TRUST 2004-HYB5,MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-HYB5,

a secured creditor, and states that its attorney is, Joshua I. Goldman, Mickel Law Firm, P.A., 222

2nd Avenue South, Suite 1700, Nashville, TN 37201.

       Pursuant to Rule 2002 and 3017(a) of the Rules of Bankruptcy Procedure, creditor

requests that copies of all notices, schedules, modifications and pleadings filed in this matter be

sent to its attorney of record, and to creditor at its addresses stated herein.
                                                        MICKEL LAW FIRM, P.A.
                                                        222 2nd Avenue South, Suite 1700
                                                        Nashville, TN 37201
                                                        Phone: (615)514-0138
                                                        Fax: (501)664-0631
                                                        By:
                                                                /s/ “Joshua I. Goldman”
                                                                JOSHUA I. GOLDMAN
                                                                Tennessee. Bar No. 035733




Case 3:19-bk-02388        Doc 29     Filed 06/14/19 Entered 06/14/19 13:07:09            Desc Main
                                     Document     Page 1 of 2
                                CERTIFICATE OF SERVICE

        I, Joshua I. Goldman, hereby certify that a true and correct copy of the foregoing Request
for Service of Notice has been served upon the following parties in interest either via pre-paid
regular U.S. Mail, or via electronic notification:

 Debtor's Attorney                               Office of the Chapter 13 Trustee
 J. Robert Harlan                                Henry Edward Hildebrand, III
 HARLAN, SLOCUM & QUILLEN                        P. O. Box 340019
 PO BOX 949                                      Nashville, TN 37203-0019
 Columbia, TN 38402-0949




                                                            /s/ “Joshua I. Goldman”
                                                            JOSHUA I. GOLDMAN
                                                            ATTORNEY FOR CREDITOR




Case 3:19-bk-02388       Doc 29    Filed 06/14/19 Entered 06/14/19 13:07:09            Desc Main
                                   Document     Page 2 of 2
